
	
		II
		110th CONGRESS
		1st Session
		S. 2277
		IN THE SENATE OF THE UNITED STATES
		
			October 31, 2007
			Mr. Smith (for himself,
			 Mr. Kohl, and Mrs. Feinstein) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the limitation on the issuance of qualified veterans' mortgage bonds for
		  Alaska, Oregon, and Wisconsin and to modify the definition of qualified
		  veteran.
	
	
		1.Modifications relating to
			 qualified veterans' mortgage bonds
			(a)Increased
			 limitation for certain States
				(1)In
			 generalSection 143(l)(3)(B)(ii) of the Internal Revenue Code of
			 1986 is amended to read as follows:
					
						(ii)Alaska,
				Oregon, and WisconsinIn the case of the following States, the
				State veterans limit for any calendar year is the amount equal to—
							(I)$100,000,000 for
				the State of Alaska,
							(II)$100,000,000 for
				the State of Oregon, and
							(III)$100,000,000
				for the State of
				Wisconsin.
							.
				(2)Repeal of
			 phaseinSection 143(l)(3)(B) of such Code is amended by striking
			 clause (iii).
				(b)Definition of
			 qualified veteranParagraph (4) of section 143(l) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
				
					(4)Qualified
				veteranFor purposes of this subsection, the term qualified
				veteran means any veteran—
						(A)who served on
				active duty, and
						(B)who applied for
				the financing before the date 25 years after the last date on which such
				veteran left active
				service.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after December 31, 2007.
			
